DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 12/11/2020, in which claims 1-26, 29 and 30 are presented for further examination.
Claims 1, 12, 17, 22 and 25 have been amended.
Claims 27 and 28 have been cancelled.
Claims 29 and 30 have been added.
Claims 1-26, 29 and 30 are allowed (renumbered 1-28).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.

Response to Amendments
Applicant’s amendments to claims 1 and 12 have been accepted.  Support was found in at least [0115]-[0117], [0128] and [0140] of the specification.
Applicant’s amendments to claims 17, 22 and 25 have been accepted.
Applicant added claim 29.  Support was found in at least [0077] of the specification.


Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 9/11/2020, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the limitations of claim 1.  An updated search did not reveal any prior art that would anticipate or render obvious the invention as presented in the claim.  Specifically, the prior art does not teach:
“determine card scores for candidate cards based on the one or more search parameters, wherein each candidate card includes an electronic marketing message indicating one or more items, wherein a card score for a candidate card is based upon a plurality of user-item relevance scores, wherein each user-item relevance score of the plurality of user-item relevance scores is calculated using a scoring function and for each item of the one or more items and specific to a given consumer account associated with the consumer device, and wherein each item of the one or more items comprises an item type;
determine a card score ranking based on the card scores, a first item type and a first scoring function that applies weights based on a conversion rate estimate representative of a probability that a given user is going to make a purchase;
determine a card score co-ranking based on the card scores, the first item type, and a second scoring function that applies weights based on an inventory level representative of a number of instances available for acceptance by the given user; and
in response to determining that the consumer device is a mobile device:
determine a mobile card layout based on a type and screen size of the mobile device;
generate a mobile interface based on the mobile card layout, wherein the mobile interface is optimized for the type and screen size of the mobile device;
add one or more of the candidate cards to the mobile interface based on the mobile card layout and a card placement sequence comprising the one or more of the candidate cards arranged according to position-adjusted conversion rates determined based at least in part on the card score ranking and the card score co-ranking, wherein the position-adjusted conversion rates are configured to adjust a placement of the one or more of the candidate cards to reduce a likelihood of a sold-out experience for the given user;”.
Claim(s) 12 recite(s) features similar to those of claim 1 and is/are allowed for at least the same reasons.
The dependent claims, which depend directly or indirectly upon claim(s) 1 and 12, are also distinct from the prior art for at least the same reasons.
After further review of the results of the searches conducted and the claims most currently amended, the examiner is persuaded that the prior art does not teach the above described and highlighted major features in independent claim(s) 1 and 12 and other recited features.

The prior art of record neither anticipates nor renders obvious the recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Pertinent prior art was discovered, but does neither anticipate nor render obvious the claimed subject matter.
Alvin, US 8,775,255 B2 discloses internet business transaction processor.  However, Alvin does not disclose the described and highlighted major features in independent claim 1.
Bailey et al., US 2014/0180798 A1 discloses contextual selection and display of information.  However, Bailey does not disclose the described and highlighted major features in independent claim 1.
Banerjee et al., US 2003/0130890 A1 discloses resetting the value of a coupon based on market information.  However, Banerjee does not disclose the described and highlighted major features in independent claim 1.
Bateni et al., US 2011/0004510 A1 discloses casual product demand forecasting using weather data as casual factors in retail demand forecasting.  However, Bateni does not disclose the described and highlighted major features in independent claim 1.

Bateni et al., US 2008/0133313 A1 discloses forecasting product demand using price elasticity.  However, Bateni does not disclose the described and highlighted major features in independent claim 1.
Bateni et al., US 7,849,080 B2 discloses generating query suggestions by integrating valuable query suggestions with experimental query suggestions using a network of users and advertisers.  However, Bateni does not disclose the described and highlighted major features in independent claim 1.
Chen et al., US 2012/0303411 A1 discloses demand modeling and prediction in a retail category.  However, Chen does not disclose the described and highlighted major features in independent claim 1.
Dangaltchev et al., US 10,198,762 B1 discloses ordering search results to maximize financial gain.  However, Dangaltchev does not disclose the described and highlighted major features in independent claim 1.
Devaiah, US 2016/0162830 A1 discloses inventory management based on automatically generating recommendations.  However, Devaiah does not disclose the described and highlighted major features in independent claim 1.
English et al., US 2009/0150343 A1 discloses a multi-phase search and presentation for vertical search websites.  However, English does not disclose the described and highlighted major features in independent claim 1.

Hamilton et al., US 2015/0088700 A1 discloses recommendations for selling past purchases.  However, Hamilton does not disclose the described and highlighted major features in independent claim 1.
Lin et al., US 2014/0025668 A1 discloses ranking search results and optimizing search result ranking.  However, Lin does not disclose the described and highlighted major features in independent claim 1.
Oldham et al., US 2008/0103887 A1 discloses selecting advertisements based on consumer transactions.  However, Oldham does not disclose the described and highlighted major features in independent claim 1.
Saifee et al., US 2008/0154717 A1 discloses publisher scoring.  However, Saifee does not disclose the described and highlighted major features in independent claim 1.
Smilowtiz, US 2016/0267564 A1 discloses a process for increasing referral fees paid by merchants to affiliates and process for collecting email addresses.  However, Smilowtiz does not disclose the described and highlighted major features in independent claim 1.
Sorensen, US 2016/0247219 A1 discloses interactive transactions system for physical merchant stores.  However, Sorensen does not disclose the described and highlighted major features in independent claim 1.
Xiao et al., US 2012/0036037 A1 discloses a product recommendation system.  However, Xiao does not disclose the described and highlighted major features in independent claim 1.

Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung
Date: January 11, 2021


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152